1    AKIN GUMP STRAUSS HAUER & FELD LLP
     GREGORY W. KNOPP (SBN 237615)
2    GARY M. MCLAUGHLIN (SBN 217832)
     VICTOR A. SALCEDO (SBN 317910)
3    1999 Avenue of the Stars, Suite 600
     Los Angeles, CA 90067-6022
4    Telephone: 310.229.1000
     Facsimile: 310.229.1001
5    gknopp@akingump.com
     gmclaughlin@akingump.com
6    vsalcedo@akingump.com
7    Attorneys for Defendants
     Addus Healthcare, Inc. and
8    Addus HomeCare Corporation
9
10                           UNITED STATES DISTRICT COURT
11                        NORTHERN DISTRICT OF CALIFORNIA
12                                    OAKLAND DIVISION
13
14   MARY MOORE, ALEXANDRIA                 Case No. 4:19-CV-01519-HSG
     ENCINIAS, individually, and on
15   behalf of other members of the         [Assigned to Hon. Haywood S. Gilliam, Jr.]
     general public similarly situated;
16                                          CLASS ACTION
                        Plaintiffs,
17                                          FURTHER JOINT STIPULATION AND
           vs.                              ORDER REGARDING BRIEFING
18                                          SCHEDULE ON PLAINTIFFS’ MOTION
     ADDUS HEALTHCARE, INC., an             TO STRIKE PORTIONS OF
19   unknown business entity; ADDUS         DEFENDANTS’ AMENDED ANSWER
     HOMECARE, INC., an unknown
20   business entity; and DOES 2 through
     100, inclusive,
21                                          Date Action Filed:             July 11, 2017
                        Defendants.         First Am. Complaint Filed:     March 21, 2019
22                                          Date Removal Filed:            March 22, 2019
23
24
25
26
27
28
                                                                           4:19-CV-01519-HSG
     FURTHER JOINT STIPULATION AND ORDER REGARDING BRIEFING SCHEDULE ON PLAINTIFFS’ MOTION
                       TO STRIKE PORTIONS OF DEFENDANTS’ AMENDED ANSWER
1                                           STIPULATION
2            This stipulation is entered into by and among Plaintiffs Mary Moore and
3    Alexandria Encinias (collectively, “Plaintiffs”) and Defendants Addus Healthcare, Inc.
4    (“Addus”) and Addus HomeCare Corporation (“Addus HomeCare,” and erroneously
5    identified in the First Amended Complaint as “Addus HomeCare, Inc.”) (collectively,
6    “Defendants”), by and through their respective counsel, in light of the following facts:
7            1.    WHEREAS, Plaintiffs filed their motion to strike portions of Defendants’
8    amended answer to Plaintiffs’ first amended complaint on May 3, 2019.
9            2.    WHEREAS, Plaintiffs’ motion to strike is set for hearing on August 29,
10   2019.
11           3.    WHEREAS, the parties previously filed a stipulation on May 17, 2019,
12   seeking an extension of time to file their respective briefs to provide the parties with an
13   opportunity to meet and confer regarding Defendants amending their answer to
14   Plaintiffs’ first amended complaint in order to address the concerns raised in Plaintiffs’
15   motion.
16           4.    WHEREAS, on May 20, 2019, the Court approved the stipulation and
17   extended the deadlines for Defendants’ opposition and for Plaintiffs’ reply to Plaintiffs’
18   motion to strike, to May 31, 2019, and June 7, 2019, respectively.
19           5.    WHEREAS, the parties now seek an additional extension of time to file
20   their respective briefs to allow the parties to continue the meet and confer process
21   regarding Defendants amending their answer in order to resolve the concerns raised in
22   Plaintiffs’ motion.
23           6.    WHEREAS, the parties propose a seven (7) day extension of Defendants’
24   time to file their opposition and for Plaintiffs’ to file their reply to Plaintiffs’ motion to
25   strike, to June 7, 2019 and June 14, 2019, respectively.
26
27
28
                                           1                               4:19-CV-01519-HSG
     FURTHER JOINT STIPULATION AND ORDER REGARDING BRIEFING SCHEDULE ON PLAINTIFFS’ MOTION
                       TO STRIKE PORTIONS OF DEFENDANTS’ AMENDED ANSWER
1          7.     WHEREAS, the requested extension of time for each side to respond does
2    not impact any other dates in this action, including the August 29, 2019 hearing date for
3    Plaintiffs’ motion.
4          8.     WHEREAS, this stipulation is made for good cause and not for the purpose
5    of delay.
6          IT IS SO STIPULATED.
7
      Dated: June 3, 2019                    AKIN GUMP STRAUSS HAUER &
8                                            FELD LLP
                                             GREGORY W. KNOPP
9                                            GARY M. MCLAUGHLIN
                                             VICTOR A. SALCEDO
10
11                                           By      /s/ Gary M. McLaughlin
                                                         Gary M. McLaughlin**
12                                                       Attorneys for Defendants
                                                        Addus Healthcare, Inc. and
13                                                    Addus HomeCare Corporation
14
      Dated: June 3, 2019                    LAWYERS for JUSTICE, PC
15                                           Edwin Aiwazian
                                             Arby Aiwazian
16                                           Tara Zabehi
17
                                             By         /s/ Edwin Aiwazian
18                                                         Edwin Aiwazian
                                                        Attorneys for Plaintiffs
19                                                Mary Moore and Alexandria Encinias
20   **Pursuant to L.R. 5-1(i)(3), I attest that concurrence in the filing of this document
21   has been obtained from each of the other signatories.
22
23
24
25
26
27
28
                                           2                               4:19-CV-01519-HSG
     FURTHER JOINT STIPULATION AND ORDER REGARDING BRIEFING SCHEDULE ON PLAINTIFFS’ MOTION
                       TO STRIKE PORTIONS OF DEFENDANTS’ AMENDED ANSWER
1                                             ORDER
2          IT IS HEREBY ORDERED, good cause appearing, that:
3          1.     The deadline for Defendants’ opposition to Plaintiffs’ motion to strike
4    portions of Defendants’ amended answer to Plaintiffs’ first amended complaint is hereby
5    continued seven (7) days and is to be filed by June 7, 2019.
6          2.     The deadline for Plaintiffs’ reply to Defendants’ opposition to Plaintiffs’
7    motion to strike portions of Defendants’ amended answer to Plaintiffs’ first amended
8    complaint is hereby continued seven (7) days and is to be filed by June 14, 2019.
9
10
11   Dated: June 3, 2019                           __________________________________
12                                                 The Honorable Haywood S. Gilliam, Jr.
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           3                               4:19-CV-01519-HSG
     FURTHER JOINT STIPULATION AND ORDER REGARDING BRIEFING SCHEDULE ON PLAINTIFFS’ MOTION
                       TO STRIKE PORTIONS OF DEFENDANTS’ AMENDED ANSWER
